Citation Nr: 1752982	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-14 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased disability rating for service-connected tinea cruris with tinea pedis, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to April 1975 with subsequent periods of active duty for training with the National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, on behalf of the RO in Columbia, South Carolina.   

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.  Following the hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2017). 

In April 2015, the Board remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional substantive development.  Notably, to have the AOJ obtain outstanding VA treatment records and to schedule the Veteran for a VA examination to determine the current (then) severity of his skin disability.  The requested development has been accomplished and the matter has returned to the Board for further appellate consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that prior to further appellate review of the claim, additional development is required.  In August 2015, VA examined the Veteran to determine the current severity of his service-connected tinea cruris with tinea pedis in August 2015.  In a September 2015 statement to VA, the Veteran maintained that his skin disability was "[m]uch worse at this time."  He maintained that his skin disability had not improved since the August 2015 examination and that his skin now constantly itched.  A September 2011 VA record noted that the Veteran reported periods when the skin condition was worse.  When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). Thus, the Board remands this matter for an additional VA skin examination to be provided during a period of active symptomatology or during a flare-up of the Veteran's service-connected tinea cruris with tinea pedis, and for an examination that accurately depicts the current severity of this disability.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative. 
   
2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.
   
3.  After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity of the Veteran's service-connected tinea cruris with tinea pedis.  This examination must be scheduled during a period of flare-up of this condition, which the record notes to be during warmer weather.  See July 2011 VA treatment report. 
   
The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the Veteran's skin condition.  Every reasonable effort must be made to secure such an examination during a flare-up.  Appropriate instructions must be provided to the Veteran in this regard.  If it is not possible to schedule the Veteran for a VA examination during a period of flare up, the examiner should attempt to document the Veteran's symptoms based on the Veteran's description of symptoms during a period of flare up.
   
The claims file must be made available to the examiner.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 
   
The examiner should comment on the severity of the Veteran's service-connected skin disorder and report all signs and symptoms necessary under the rating criteria.  He or she should state the percentage of the body that is affected by the disorder, the percentage of exposed areas of the body that are affected, and the duration of any systemic therapy, to include corticosteroids or other immunosuppressive drugs, during the last 12 months.  The examiner must state the location of all areas of tinea pedis and tinea cruris.
   
The examiner is also requested to indicate whether any topical steroid used to treat the Veteran's tinea pedis with tinea cruris is considered either systemic or topical therapy.  
   
4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.
   
5.  Ensure compliance with remand directives.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 
   
6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

